Citation Nr: 0217516	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  02-05 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for diabetes mellitus, on appeal from the initial grant of 
service connection.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from February 1970 to 
October 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2001 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO granted service connection for diabetes mellitus, and 
assigned an initial disability rating of 20 percent.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From the time of the initial grant of service 
connection, the veteran's diabetes mellitus has required 
insulin, a restricted diet, and regulation of activities 
without need for hospitalization.


CONCLUSION OF LAW

The criteria for a 40 percent rating for diabetes mellitus 
were met from the date of service connection.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.119, 
Diagnostic Code 7913 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 66 Fed. Reg. 45,620 et 
seq. (Aug. 29, 2001).  38 C.F.R. § 3.102, 3.156, 3.159, 
3.326 (2002).  The VCAA and its implementing regulations 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, including obtaining 
medical examinations or opinions if necessary.  VA is not 
required to provide assistance to a claimant, however, if 
there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  See id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains his service 
medical records, as well as private and VA medical records, 
including an October 2001 VA examination.  The veteran 
asserts that his diabetes meets the criteria for a 40 
percent rating under the rating schedule.  The assembled 
evidence appears to support the veteran's contention that a 
40 percent rating is warranted.  The veteran does not 
contend that a rating higher than 40 percent is warranted, 
and he has not identified evidence that might show that a 
rating of higher than 40 percent is warranted.  Therefore, 
it is not necessary to pursue any other potential evidence.

No additional notice is needed to meet the requirements of 
the new law and regulations.  VA provided the veteran and 
his representative with the November 2001 rating decision, 
and an April 2002 statement of the case (SOC).  These 
documents together relate the law and regulations that 
govern the veteran's claim for a higher rating for his 
diabetes.  These documents list the evidence considered and 
the reasons for the determinations made regarding that 
claim.  As there is no contention, and no identification of 
evidence to show, that the veteran's diabetes warrants a 
rating higher than the 40 percent rating granted herein, it 
is not necessary to inform the veteran and his 
representative what other evidence would potentially be 
relevant, or who would be responsible for obtaining any such 
evidence.

II.  Rating for Diabetes

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present includes consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of symptoms on the 
functional abilities.  38 C.F.R. § 4.10 (2002).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2002).  The Court held in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for 
service-connected injury is limited to those claims which 
show present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

Subsequently, the Court has held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The rating schedule provides criteria for percentage ratings 
for diabetes as follows:

Requiring more than one daily injection 
of insulin, restricted diet, and 
regulation of activities (avoidance of 
strenuous occupational and recreational 
activities) with episodes of 
ketoacidosis or hypoglycemic reactions 
requiring at least three 
hospitalizations per year or weekly 
visits to a diabetic care provider, plus 
either progressive loss of weight and 
strength or complications that would be 
compensable if separately evaluated
   ............................................................ 100

Requiring insulin, restricted diet, and 
regulation of  activities with episodes 
of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalizations per year or twice a 
month visits to a diabetic care 
provider, plus complications that would 
not be compensable if separately 
evaluated  
........................................
........... 60

Requiring insulin, restricted diet, and 
regulation of activities  
........................................
........................ 40

Requiring insulin and restricted diet, 
or; oral hypoglycemic agent and 
restricted diet  ..................... 
20

Manageable by restricted diet only  
........................... 10

38 C.F.R. § 4.119, Diagnostic Code 7913 (2002).

Private medical records from July 1996 reflect that the 
veteran had insulin dependent diabetes mellitus.  He 
underwent surgery for pancreatic cancer in July 1996.

On VA examination in October 2001, the veteran reported a 
ten year history of diabetes.  He reported that his diabetes 
was presently stabilized on insulin.  He indicated that he 
worked in a warehouse.  The examiner did not find any 
manifestations of diabetic complications in the veteran's 
feet.  The examiner noted that the veteran had not 
experienced diabetic complications.

The veteran has reported that his diabetes was diagnosed in 
the early 1990s, and that it requires insulin, a restricted 
diet, and regulation of activities.  He notes that he cannot 
work for long, uninterrupted periods, because he must stop 
and eat approximately every two hours in order to regulate 
his blood sugar.  He stated that he was rejected for a 
medical certification needed for a license to drive a truck 
because he was insulin dependent.  He indicates that he has 
had slight hypoglycemic reactions after working for a period 
and not eating, but that he has been able to correct the 
reactions by eating.

In January 2002, a private physician, Alicja U. Gupta, M.D., 
wrote that she had been treating the veteran since 1993.  
Dr. Gupta reported that the veteran was diagnosed with 
diabetes in 1992, and that he had been on insulin and a very 
strict diet since 1996.  She wrote that he had been advised 
to revise his lifestyle in a way that limited his 
professional choices.  She indicated that, because of 
insulin dependence, the veteran had been forced to give up 
his commercial driving license and his profession as a truck 
driver, at which he had worked for ten years.

The evidence indicates that the veteran's diabetes requires 
insulin and a restricted diet.  The veteran's loss, as a 
result of insulin dependence, of his license to drive a 
truck constitutes a restriction or regulation of his 
activities.  Thus, the manifestations of his diabetes are 
consistent with the criteria for a 40 percent rating.  He 
has reported having hypoglycemic reactions that he can 
control without hospitalization or more frequent outpatient 
treatment.  No other complications have been reported.  
Therefore, his symptoms do not meet the criteria for a 60 
percent rating. 

Service connection for the veteran's diabetes has been in 
effect since May 2001.  The evidence does not show 
significant change in the veteran's disability due to 
diabetes since that time.  Therefore, there is not a basis 
to assign staged ratings; a 40 percent rating for the entire 
period is appropriate.

VA regulations provide that, in order to accord justice in 
an exceptional case where the criteria provided in the VA 
rating schedule are inadequate, the RO is authorized to 
refer the case to the VA Chief Benefits Director or the 
Director of the VA Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2002).  The governing criteria for such an 
award is a finding that the case presents such an 
exceptional or unusual disability picture, with such factors 
as marked interference with employment or frequent periods 
of hospitalization, as to render impractical the application 
of the regular standards of the rating schedule.  Id.  In 
this case, in the April 2002 SOC, the RO noted consideration 
of 38 C.F.R. § 3.321(b)(1).

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The veteran has not had frequent periods of hospitalization 
due to his diabetes.  The diabetes has interfered with his 
employment, making him unable to continue in his previous 
work as a truck driver.  Despite the need for frequent food 
breaks, however, he has been able to hold other employment.  
The effect of diabetes on the veteran's employment is 
addressed in criteria for a 40 percent rating, which include 
regulation of activities.  The effect on the veteran's 
employment does not rise to the level of marked 
interference, such as would warrant referral to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

Entitlement to a 40 percent disability rating for diabetes 
mellitus, from the initial grant of service connection is 
granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

